PER CURIAM.
Finding neither abuse of discretion nor reversible error in the trial court’s rulings, we affirm defendant Ponton’s convictions on two counts of aggravated battery, Walker v. State, 384 So.2d 730 (Fla. 4th DCA 1980); Flowers v. State, 353 So.2d 1259 (Fla. 3d DCA 1978); however, we modify the legally excessive sentences to fifteen years imprisonment as to each count, to be served consecutively, in accord with our decision in Knight v. State, 374 So.2d 1065 (Fla. 3d DCA 1979), cert. denied, 386 So.2d 642 (Fla.1980).
Affirmed as modified.